UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7401


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO REGINALD ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:06-cr-00120-JAB-1; 1:08-cv-00881-JAB-
WWD)


Submitted:   January 13, 2011             Decided:   February 25, 2011


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Reginald Rogers, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Mario    Reginald     Rogers        seeks    to    appeal    the   district

court’s         order    and     judgment       adopting      the     magistrate      judge’s

report and recommendation and denying relief on his 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                       The order is not appealable

unless      a    circuit        justice    or    judge       issues    a    certificate    of

appealability.           28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies         this     standard         by      demonstrating      that

reasonable         jurists        would     find      that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies      relief         on     procedural         grounds,        the    prisoner      must

demonstrate         both      that   the    dispositive            procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                          Slack, 529 U.S. at 484-85.

We   have       independently        reviewed        the    record    and    conclude     that

Rogers has not made the requisite showing.                           Accordingly, we deny

a    certificate         of     appealability        and    dismiss    the    appeal.       We

dispense         with    oral      argument      because       the     facts    and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3